Citation Nr: 0007878	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-16 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for service-connected post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1969 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  That rating decision granted service connection for 
PTSD and assigned thereto an initial disability rating of 30 
percent, effective May 1998.


REMAND

The appellant contends, in essence, that his service-
connected PTSD warrants assignment of an initial disability 
evaluation in excess of 30 percent.

A.  Well-Grounded Claim

VA has a duty to assist the appellant once his claim is found 
to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  A 
well-grounded claim is one which is meritorious on its own or 
capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Although the 
appellant's claim for an increased initial disability rating 
in this case is shown to be well grounded, the duty to assist 
him in its development has not yet been fulfilled.

B.  Need for Additional Medical Examination and Medical 
Evidence

"The need for a statement of reasons or bases is 
particularly acute when [Board] findings and conclusions 
pertain to the degree of disability resulting from mental 
disorders."  See Mittleider v West, 11 Vet. App. 181, 182 
(1998) (per curiam order).
After a thorough review of the appellant's claims file, the 
Board concludes that a remand is necessary to obtain an 
additional VA psychiatric examination prior to a final 
determination herein.  The July 1998 VA psychiatric 
examination report noted that the veteran "indicates he was 
treated approximately 10 yrs ago in University Hospital in 
Birmingham for symptoms related to panic."  In his 
substantive appeal, dated in September 1998, the veteran 
indicated that he had been treated for symptoms of PTSD since 
the mid-1970s.  Further, the Board notes that the claims file 
was not available to the examiner in July 1998.  Under these 
circumstances, the Board believes that the RO should contact 
the veteran requesting any information concerning all 
treatment he has received, including during the pendency of 
this appeal, which he believes is related to his PTSD, and 
once any additional evidence is obtained, the RO should 
schedule the veteran for a new VA psychiatric examination.

Accordingly, this case is REMANDED to the RO the following 
development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated for his service-
connected PTSD since his discharge from 
active duty service.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.  In particular, the Board is 
interested in obtaining medical treatment 
records from the University Hospital in 
Birmingham, Alabama.

2.  Thereafter, the appellant should be 
scheduled for a VA psychiatric examination 
to determine the nature and extent of his 
service-connected PTSD.  The entire claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examining psychiatrist prior to the 
examination.  A complete history should be 
taken, particularly a history of 
employment, past and current, in order 
that the examiner may comment in his 
report on any industrial impairment caused 
by PTSD.  The report of examination should 
include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD. The VA examiner should also 
specifically address/discuss the 
following:

A.  The VA examiner should assign a 
numerical code under the Global 
Assessment of Functioning Scale 
(GAF) consistent with the criteria 
in the DSM-IV.  Also, an opinion 
addressing the relative degree of 
industrial impairment resulting from 
his PTSD is requested.  
Specifically, the examiner should 
describe what types of employment 
activities would be limited due 
solely to the appellant's service-
connected PTSD, bearing in mind his 
entire social-medical history, 
particularly, any degree of 
industrial impairment caused by one 
or more nonservice connected 
disorders.

B.  The VA examiner should also 
describe how the symptoms of the 
appellant's service-connected PTSD 
affect his social capacity, 
including his ability to establish 
and maintain effective work and 
social relationships.

All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.

3.  Next, the RO should review the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

4.  Following completion of the above, 
the RO should readjudicate the 
appellant's claim of entitlement to 
assignment of an initial disability 
evaluation in excess of 30 percent for 
service-connected PTSD.  Further, 
consideration of an extraschedular 
evaluation for this claim under 38 C.F.R. 
§ 3.321(b)(1) should be addressed on 
readjudication as well.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

